MEMORANDUM **
Russell C. Jay appeals pro se from the tax court’s order dismissing for failure to *574state a claim his petition challenging the Commissioner’s imposition of a levy in a collection action. We have jurisdiction pursuant to 26 U.S.C. § 7482(a)(1). We review de novo. Grimes v. Commissioner-, 806 F.2d 1451, 1453 (9th Cir.1986) (per curiam). We affirm.
The tax court properly dismissed Jay’s petition for failure to state a claim because he did not set forth a clear and concise assignment of error or any facts demonstrating error in the Commissioner’s determinations. See Tax Ct. R. 34(b)(4); Grimes, 806 F.2d at 1453-54.
The tax court also acted within its discretion when imposing a 26 U.S.C. § 6673 penalty against Jay for taking a frivolous position. See Grimes, 806 F.2d at 1454.
Jay’s remaining contentions are unpersuasive.
Because the arguments raised in Jay’s appeal are frivolous and duplicate the arguments raised in his previous appeal, we grant the government’s request for $8,000 in sanctions, an amount not contested by Jay. See Fed. R.App. P. 38; Grimes, 806 F.2d at 1454.
AFFIRMED.

 This disposition is not appropriate for publi*574cation and is not precedent except as provided by 9th Cir. R. 36-3.